Citation Nr: 0528663	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  94-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a neck injury, fractures of C2 
and C7, with tension headaches, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected retro-patellar pain syndrome of 
right knee.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Procedural history

The veteran served on active duty from October 1984 to August 
1992.

In a July 1993 rating decision, the RO granted service 
connection effective August 5, 1992, for residuals of a neck 
injury, fractures of C2 and C7; tension headaches; and 
retropatellar pain syndrome of the right knee.  The RO 
granted a 10 percent rating for the neck disability and 
noncompensable ratings for the tension headaches and 
retropatellar pain syndrome of the right knee.  In the same 
rating decision, the RO denied service connection for flat 
feet.  The veteran disagreed with the July 1993 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in September 1994.  

In a September 1995 decision, a RO Hearing Officer included 
the tension headaches as part of the service-connected 
cervical spine disability and denied a rating in excess of 10 
percent for that disability, redenominated as residuals of a 
neck injury, fractures of C2 and C7, with tension headaches.  
The Hearing Officer granted service connection for bilateral 
pes planus effective August 5, 1992, and assigned a 
noncompensable rating effective that same date.  

For reason which are not entirely clear, little subsequent 
action was taken on this appeal for a number of years.  The 
veteran expressed frustration with this in a letter to her 
Congressman in January 2000.  A supplemental statement of the 
case (SSOC)was issued in January 2001, and the veteran's 
local representative submitted a VA Form 646 in April 2001.  
However, it appears that the case was not sent to the Bord 
because of the then-recent enactment of the Veterans Claims 
Assistance Act of 2000.  The case finally reached the Bord in 
approximately September 2003.  Further delay ensued because 
the regulations pertaining to the evaluation of spine 
disabilities were revised n the interim.  The veteran was 
provided notice of the revised regulations.    

In March 2004 the Board remanded the issues presently on 
appeal for further development.  After this was accomplished, 
in May 2005 the VA Appeals Management Center issued a SSOC 
which continued to deny the veteran's claims.  The case has 
been returned to the Board for further appellate action. 

Issues not on appeal

Only the issues listed on the title page are presently before 
the Board.  Two issues previously on appeal, entitlement to 
service connection for fibroid tumors and entitlement to 
service connection for chronic renal disorder, were withdrawn 
by the veteran in writing in September 2003.  See 38 C.F.R. § 
20.204 (2004).  

The Board observes that in a December 2002 statement the 
representative noted that the bilateral pes planus was 
"causing problems with the left knee."  It appears that the 
veteran through his representative may be raising the issue 
of entitlement to service connection for a left knee disorder 
as secondary to the service-connected bilateral pes planus.  
This matter is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran medical and other evidence of record 
indicates that the has persistent tension headaches that 
cause discomfort but are not prostrating.

2.  The medical and other evidence of record indicates that 
the veteran's residuals of a neck injury, fractures of C2 and 
C7, are manifested by no more than a slight limitation of 
motion.  X-ray studies have detected no demonstrable 
deformity of a vertebral body.

3.  The veteran's retro-patellar pain syndrome of right knee 
is manifested by complaints of pain, swelling, and stiffness 
behind the right kneecap.  The objective clinical findings 
show that the veteran's right knee disability does to result 
in lateral instability or recurrent subluxation, nor does it 
result in limitation of knee motion or any other functional 
loss or objective symptomatology.  X-rays have been negative 
for arthritis.

4.  The veteran's bilateral pes planus is manifested by 
complaints of foot pain and swelling.  Objective clinical 
findings show no more than mild symptomatology with no 
evidence of the weight-bearing line being over or medial to 
the great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected disabilities that are the subject of this appeal, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent disability rating 
for the veteran's tension headaches have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 8100 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's residuals of a neck injury, fractures of C2 and C7, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5290 (2002).

3.  The criteria for an increased (compensable) disability 
rating for the veteran's retro-patellar pain syndrome of 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

4.  The criteria for an increased (compensable) disability 
rating for the veteran's bilateral pes planus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).

5.  The criteria for increased disability ratings for any of 
the service-connected disabilities on appeal on an extra-
schedular basis are not met. 38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues have proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the July 1993 rating decision, the statement of 
the case issued in July 1994, the SSOCs issued in September 
1995, December 1996, January 2001, and July 2002, the Board 
remand of March 2004, and the supplemental statement of the 
case issued in response thereto in May 2005, of the pertinent 
law and regulations, of the need to submit additional 
evidence on her claims, and of the particular deficiencies in 
the evidence with respect to her claims.

Crucially, a letter was sent to the veteran in March 2004 
that was specifically intended to address the requirements of 
the VCAA with reference to the veteran's claims.  That letter 
in particular explained to the veteran that VA was processing 
her claims.  The letter discussed the evidentiary 
requirements pertinent to her claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
responsible for getting relevant records from any federal 
agency, which could include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment) or from the Social Security 
Administration.  She was also advised that VA would make 
reasonable efforts to obtain relevant records not held by a 
federal agency, to include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.   

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The VA's March 2004 letter informed the veteran that she was 
to give VA sufficient information about her records so that 
VA could request them from the person or agency that has 
them.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The March 2004 letter specifically 
advised the veteran to "provide us with any additional 
evidence or information you may have pertaining to your 
claim."  This complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of her and of VA in connection with her claims.  The 
March 2004 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate her claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on her behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of her statutory rights.

The Board further notes that, even though the March 2004 VCAA 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the March 2004 letter.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, since the veteran's claim was 
initially adjudicated by the RO in July 1993, prior to the 
enactment of the VCAA, compliance with the notice provisions 
of the VCAA was both a legal and practical impossibility.  
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004. 

Subsequent to the enactment of the VCAA, the veteran's claim 
was adjudicated by the VA Appeals Management Center (AMC), 
following the issuance of a VCAA letter in March 2004 and 
after the veteran and her representative were allowed the 
opportunity to present evidence and argument in response.  
See the SSOC issued in May 2005.  The Board accordingly finds 
that there is no prejudice to the veteran.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].

VA has no further duty to notify the veteran of the evidence 
needed to substantiate her claim, or to assist her in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  VA has obtained, and associated with 
the veteran's claims file, her service medical records and 
reports of post-service treatment.  She was examined by VA in 
December 1992, October 1994, November 1997, and April 2001, 
the reports of which are associated with her claims file.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 
38 C.F.R. § 3.103 (2005).  She requested, and was accorded, a 
personal hearing at the RO, the transcript of which is 
associated with his claims file.  She has not indicated that 
he desired a hearing before a Veterans Law Judge.    

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

1.  Entitlement to an increased disability rating for 
service-connected residuals of a neck injury, fractures of C2 
and C7, with tension headaches, currently evaluated as 10 
percent disabling

Specific rating criteria

In the July 1993 rating decision, the RO rated the veteran's 
residuals of a neck injury, fractures of C2 and C7, as 10 
percent disabling under 38 C.F.R. § 4.71a, former Diagnostic 
Codes 5285-5290 and the tension headaches as noncompensably 
disabling under 38 C.F.R. § 4.124a, current Diagnostic Code 
8100.  In the September 1995 Hearing Officer decision, the 
residuals of a neck injury, fractures of C2 and C7 and 
tension headaches were rated together as 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045 and 38 C.F.R. 
§ 4.71a,  Diagnostic Code 5285.  

The Board will separately set out the schedular criteria 
potentially applicable to the musculoskeletal aspects of the 
veteran's cervical spine disability and those potentially 
applicable to her headaches. 



Cervical spine

As was alluded to in the Introduction, during the pendency of 
this appeal, the applicable rating criteria for the spine, 
found at 38 C.F.R. § 4.71a, were amended effective September 
26, 2003.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board provided the veteran with the new regulatory 
criteria in a December 2003 letter.  In the May 2005 SSOC, 
the AMC considered the veteran's claim under the new 
regulatory criteria.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

(i.) The former schedular criteria

Under Diagnostic Code 5285 [vertebra, fracture of, 
residuals], effective prior to September 26, 2003, the levels 
of disability were as follows:

A 100 percent disability was warranted with cord involvement, 
bedridden, or requiring long leg braces;

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

A 60 percent disability was warranted without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast);

In other cases, rate in accordance with definite limited 
motion or muscle spasm by adding a 10 percent rating for 
demonstrable deformity of vertebral body;

NOTE: Both under ankylosis and limited motion, rating should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to 
September 23, 2002).

Under Diagnostic Code 5290, effective prior to September 26, 
2003, severe limitation of motion of the cervical spine 
warranted a 30 percent rating, moderate limitation of motion 
of the cervical spine warranted a 20 percent rating and 
slight limitation of motion of the cervical spine warranted a 
10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (prior to September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

For purposes of VA compensation, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. 
See 38 C.F.R. § 4.71a, Plate V (2005).  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees.

 (ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5235 [vertebral fracture or 
dislocation].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

Headaches

Under Diagnostic Code 8100, the following levels of 
disability are included:

50 % with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability;

30 % with characteristic prostrating attacks occurring on an 
average of once per month over the last several months;

10 % with characteristic prostrating attacks averaging one in 
two months over the last several months;

0 % with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack. According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

Diagnostic Code 8045, which governs evaluations of brain 
disease due to trauma, provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  

Analysis

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In the instant case, as was described in the Introduction the 
veteran was initially granted service connection for a 
headache condition as a separate disability from the cervical 
fractures.  Later, a RO Hearing Officer combined the two.  

While reports of December 1992 and October 1994 VA 
examinations reflects that the veteran's muscle tension 
headaches are residuals of a cervical fracture, the RO noted 
in the July 1993 rating decision that the tension headaches 
began in 1987, which was prior to the incurrence of the 
cervical fractures in 1988.  In any event, after having 
considered the entire record the Board has concluded that the 
headaches amount to a disability which is separate and 
distinct from the orthopedic residuals of the cervical 
fractures and should be rated separately.  See Esteban, 6 
Vet. App. at 261.  Headaches have been clinically identified 
on a number of occasions.  The veteran's headache symptoms 
appear to be distinct from the musculoskeletal symptoms 
arising from the cervical spine fractures.  Therefore, the 
headaches will be rated separately from other symptoms 
associated with the service-connected cervical spine 
disability.

With respect to the disability rating to be assigned for the 
veteran's headaches, the Board has carefully reviewed the 
veteran's statements and the medical evidence of record.  

In her October 1993 notice of disagreement, the veteran 
reported that she had headaches two to three times a week.  
She testified at the December 1994 hearing that she had 
prostrating headaches two to three times a month that lasted 
one to two days.  

The report of the October 1994 VA examination reflects that 
her reported symptom was a pressure-like headache in the neck 
region.  She denied any nausea, vomiting, blurred vision, 
photophobia, numbness, or tingling.  At the November 1997 VA 
examination, the veteran denied any scotoma associated with 
her headaches.  The November 1997 VA examiner reported that 
the veteran's headaches were short-lived; that they may last 
as much as two to three days; that they occur once or twice a 
month; and that she took Tylenol to relieve her headache 
symptoms.  The report of an April 2001 VA examination shows 
that the veteran complained of headaches in a tension-
headache pattern occurring once or twice a week.  The 
examiner diagnosed tension headaches.  In November 2001, the 
veteran reported dizziness associated with her headaches, 
which lasted for a few minutes.  The diagnosis was chronic 
headaches, likely tension verus migraines, with associated 
dizziness.

The Board will evaluate the veteran's headaches under the 
criteria outlined in Diagnostic Code 8100 by analogy to 
migraines.  See 38 C.F.R. § 4.20 (2002) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  Migraine headaches 
have not been diagnosed.  However, no other diagnostic code 
specifically addresses headaches, although Diagnostic Code 
8045 allows for subjective symptoms of brain trauma, such as 
headaches, to be rated 10 percent disabling.  There is no 
medical evidence of brain trauma.  Therefore, the Board finds 
that Diagnostic Code 8045 is not for application in the 
instant case, and Diagnostic Code 8100 will be applied.  

The Board observes that, to the extent that the veteran's 
headache symptomatology may be exactly congruent with the 
symptoms of migraine, there is a certain amount of latitude 
in assigning a rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) [the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].  But see Massey v. Brown, 7 Vet. App. 204, 
208 (1994) [the Board cannot base an increase on factors that 
are not included in the rating schedule].

As explained in the law and regulations section above, 
Diagnostic Code 8100 rates primarily on the basis of the 
frequency and severity of headaches.  While the veteran 
claims that she has prostrating headaches two to three times 
a month lasting one to two days, the record reflects that she 
only takes Tylenol for her headaches.   She has sought 
treatment for her headaches only once, in November 2001; 
significantly, at that time she reported only transitory 
dizziness.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's self reports, concerning 
prostrating headaches.  It appears that she seeks medical 
treatment infrequently, and she uses over-the-counter 
medications.  
Her allegations regarding the frequency and severity of her 
headaches are not reflected by any clinical confirmation that 
these headaches have occurred at either the duration or 
frequency she has claimed.  It must also be noted that she 
has not submitted any other evidence as to the nature and 
frequency of her headaches, such as could possibly be 
available from employers, private physicians, or family 
members.  Accordingly, based on the entire record the Board 
does not believe that "prostrating" headaches, as the Board 
understands that term, are present.

The Board hastens to add, however, that it has no reason to 
doubt that the veteran may experience persistent headaches 
that cause discomfort as she claims.  Such symptoms, in the 
estimation of the Board, although not strictly within the 
ambit of Diagnostic Code 8100, do warrant the assignment of a 
10 percent rating.  See Mauerhan, supra.  As has been 
discussed above, the veteran has not presented competent 
medical evidence that her headaches are prostrating or that 
they otherwise cause loss of industrial capacity that 
approximates the level of 30 percent or higher.  Therefore, a 
10 percent evaluation, and no more for tension headaches 
under Diagnostic Code 8100 is warranted.  To that extent, the 
appeal is allowed.

Cervical spine disability

(i)  Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's cervical spine disability has been rated under 
38 C.F.R. § 4.71a, former Diagnostic Codes 5285-5290.  The 
Board finds that these Diagnostic Codes are the most 
appropriate for rating the veteran's cervical spine 
disability, since the disability stems from cervical spine 
fractures and results in limitation of motion of the neck.  

The veteran contends that her cervical spine disability is 
consistent with intervertebral disc syndrome and that former 
Diagnostic Code 5293 and current Diagnostic Code 5243 should 
accordingly be used.  However, for reasons stated immediately 
below the Board finds that the medical evidence does not so 
demonstrate.

In this regard, the Board notes that neither degenerative 
disc disease of the cervical spine nor intervertebral disc 
syndrome has been diagnosed by a medical professional.  
Although the veteran complained of occasional numbness during 
VA treatment in April 2000, the neurological examinations of 
the upper extremities at the various VA examinations, 
including the one in April 2001, have been normal.

Although the veteran reported a past history of neurological 
symptomatology in the right upper extremity at the November 
1997 VA examination, the November 1997 VA examiner noted that 
peripheral neuropathy was not found on that examination and 
that he had a resolved, isolated, and transient neurovascular 
disorder in the right arm, no clinical residuum, and no 
specific etiology found.  The cervical spine was not 
implicated.  

Moreover, X-rays of the cervical spine taken in January 1997 
showed minimal anterior and inferior spurring involving C2, 
but the vertebral bodies otherwise demonstrated normal height 
and alignment with maintained intervening disc spaces.  
Similarly, X-rays of the cervical spine taken in April 2001 
were normal.  

To the extent that the veteran alleged that the diagnosis is 
(or should be) degenerative disc disease, it is now well-
settled that as lay persons without medical training they are 
not competent to attribute symptoms to a particular cause or 
to otherwise comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In the absence of 
pertinent clinical diagnosis and/or neurological 
symptomatology attributed to the service-connected cervical 
spine disability, the Board rejects the notion that former 
Diagnostic Code 5293 and/or current Diagnostic Code 5243, 
each concerning intervertebral disc syndrome, should be 
applied in this case.

In short, the medical evidence clearly indicates that the 
veteran has been diagnosed as having residuals of cervical 
fractures, which causes reported pain and limitation of 
motion.  Significantly, there is of record no diagnosis of 
degenerative disc disease and/or intervertebral disc 
syndrome.  Accordingly, the Board will apply former 
Diagnostic Codes 5285 and 5290 and the current general rating 
formula for diseases and injuries of the spine to the 
veteran's cervical spine disability. 



(ii.) Schedular rating

The former schedular criteria

With respect to former Diagnostic Code 5285, there is no 
evidence of abnormal mobility requiring a neck brace (jury 
mast).  Thus, there is no basis on which to award a 60 
percent or a 100 percent rating under former Diagnostic Code 
5285.  Under that code, the fracture residuals are to be 
rated under the diagnostic code for limitation of motion 
(Diagnostic Code 5290) with an additional 10 percent added if 
demonstrable deformity of the vertebral body is demonstrated.

A review of the record has satisfied the Board that there is 
no evidence of demonstrable deformity of C2 or C7 due to a 
service-connected fracture.  X-rays of the cervical spine 
taken in January 1997 showed minimal anterior and inferior 
spurring involving C2, but the vertebral bodies otherwise 
demonstrated normal height and alignment with maintained 
intervening disc spaces.  The most recent X-rays of the 
cervical spine, taken in April 2001 were normal.  

In short, there is no evidence of a demonstrable deformity 
involving the vertebral body.  Indeed, the most recent X-ray 
of the cervical spine was normal.  Eve if one were to accept 
the 1997 X-ray,  there is absolutely no evidence that the 
spurring involving C2 either (1) involved a vertebral body or 
(2) is due to a service-connected  fracture.  Therefore, an 
additional 10 percent rating under former Diagnostic Code 
5285 is not warranted.

Turning to the matter of whether the veteran is entitled to a 
higher rating based on limitation of motion of the cervical 
spine under former Diagnostic Code 5290, the cervical spine 
had a full range of motion at the December 1992 VA 
examination.  
This is essentially congruent with other recent findings.  VA 
outpatient treatment records reflect that in early April 2000 
active range of motion in the cervical spine was normal 
except for side bending, but that by late April 2000 the 
veteran demonstrated full motion with side bending and 
rotation of the cervical spine.  At the April 2001 VA 
examination, the veteran had the following range of motion in 
the cervical spine: forward flexion was to 65 degrees; 
extension was to 50 degrees; lateral flexion was to 40 
degrees bilaterally without pain; and rotation was to 80 
degrees bilaterally without pain.  

There is earlier evidence of some limited cervical spine 
motion.  The report of a November 1997 VA examination 
reflects the veteran had the following range of motion in the 
cervical spine: forward flexion was to 55 degrees; extension 
was to 65 degrees (hyperextension) with some discomfort at 
the end point; lateral flexion was to 45 degrees bilaterally 
without pain; and rotation was to 55 degrees bilaterally 
without pain.  [Normal cervical spine motion is forward 
flexion to 45 degrees; extension to 45 degrees; lateral 
flexion to 45 degrees; and rotation to 80 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2005).]

In short, while rotation was limited to 55 degrees 
bilaterally (versus a normal of 80 degrees) at the November 
1997 VA examination and although there was limited side 
bending in early April 2000, these findings are not 
reflective of a moderate or severe level of symptomatology 
that would support a rating higher than 10 percent under the 
old Diagnostic Code 5290.  Moreover, more recent findings 
have been normal.  Thus, a disability rating in excess of 10 
percent is not warranted under former Diagnostic Code 5290. 

The current schedular criteria

The current schedular criteria have been set out above.  In 
essence, in order for a higher disability rating to be 
assigned, limited motion or ankylosis must be present.  

There is no evidence of ankylosis.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Indeed, it appears that the veteran has full range 
of motion of the cervical spine.

Because the ranges of motion of the veteran's cervical spine 
have recently been assessed by competent medical 
practitioners as being normal, a disability rating in excess 
of the currently assigned 10 percent is unwarranted.  The 
veteran has presented no evidence to the contrary.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].

(iii.)  DeLuca considerations

The Board finds that an increased rating based on additional 
functional impairment due to pain is not warranted in this 
case.  During the April 2001 VA examination, there was no 
evidence of painful motion, muscle spasm, or weakness.  There 
is no  support in the record for an increased rating based on 
objective clinical evidence of functional loss due to 
weakness, fatigue, incoordination, or lack of endurance.  As 
noted above, recent medical reports indicate that the range 
of motion of the veteran's cervical spine is normal.  
  
Accordingly, the Board finds that the objectively 
demonstrated cervical spine symptoms do not warrant a higher 
disability evaluation on the basis of additional functional 
loss due to pain under 38 C.F.R. §§ 4.40 and 4.45 (2005).  

(iv.) Esteban considerations

The Board has already addressed the matter of a separate 
rating for the veteran's headaches. 

The report of the October 1994 VA examination reflects the 
presence of three one-inch scars on the posterior neck.  They 
were not tender, disfiguring, adherent, or depressed.  There 
was also no tissue loss.  At the November 1997 VA 
examination, a fourth one-inch scar hidden in the hairline 
was noted.  The November 1997 VA examiner did not report any 
abnormalities of any of the four scars, nor did the April 
2001 VA examiner.  

In short, although post-surgical scars are present, they have 
not been described as symptomatic.  Application of the 
diagnostic codes involving scars under 38 C.F.R. § 4.118 
would therefore not avail the veteran.  She has not contended 
otherwise.

Fenderson considerations

This case involves the veteran's appeal of the initial 
assignment of disability ratings for the cervical spine 
disability and tension headaches.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection, August 5, 1992, has the 
veteran's tension headaches met or nearly approximated the 
criteria for a disability rating in excess of 10 percent 
under Diagnostic Code 8100.  Similarly, the Board finds that 
at no time since the effective date of service connection, 
August 5, 1992, has the veteran's residuals of a neck injury, 
fractures of C2 and C7, met or nearly approximated the 
criteria for a disability rating in excess of 10 percent 
under the old Diagnostic Code 5290 or a higher rating under 
the old Diagnostic Code 5285.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

Extraschedular evaluation

In the May 2005 SSOC, the AMC considered the issue of an 
extraschedular rating.  The Board has been unable to identify 
an exceptional or unusual disability picture, and neither has 
the veteran nor her representative.  The record does not show 
that the veteran has required frequent hospitalizations for 
her cervical spine disability and/or tension headaches.  
Indeed, it does not appear from the record that she has been 
hospitalized at all for her cervical spine disability and 
tension headaches.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  Indeed, 
there is nothing in the current evidence of record to 
indicate that cervical spine disability and tension headaches 
alone caused impairment with employment over and above that 
contemplated in the two assigned 10 percent schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 
 
For reasons which have been expressed in detail above, the 
Board has concluded that the criteria for a separate 10 
percent disability rating for the veteran's tension headaches 
have been met.  The criteria for a rating in excess of 10 
percent for the veteran's residuals of a neck injury, 
fractures of C2 and C7, have not been met.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right knee disorder

The veteran is seeking an increased disability rating for her 
service-connected right knee disorder, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2005).  She essentially contends 
that the symptomatology associated with her right knee 
disorder is more severe than is contemplated by the currently 
assigned noncompensable rating.  In particular, she contends 
that the knee disability is productive of painful motion.

Analysis

Assignment of diagnostic code

The veteran's right knee disability has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 [knee, other 
impairment of].  The schedular criteria focus on subluxation 
and instability of the knee.

The Board concludes that rating the knee under Diagnostic 
Code 5257 [knee impairment, other] is most appropriate in 
this case.  See Butts, supra.  In essence, this diagnostic 
code is a catch-all provision that can cover a number of 
disabilities that are not specifically dealt with elsewhere 
in the VA Schedule for Rating Disabilities.  

The medical evidence, specifically the VA examinations, do 
not refer to ankylosis or indicate any evidence of limited 
extension or flexion of the right knee as would be required 
to justify a compensable rating under Diagnostic Codes 5256, 
5260 and 5261.  The report of the December 1992 VA 
examination shows that the right knee had a full range of 
motion.  At the October 1994 VA examination, the right knee 
had no limitation of mobility.  She could do a full squat 
without pain.  The report of the November 1997 VA examination 
reflects the right knee flexed to 140 degrees and extended to 
the null point.   At the April 2001 VA examination, flexion 
of the right knee was to 140 degrees, and extension was to 
zero degrees.  This is normal.  See 38 C.F.R. § 4.71, Plate 
II (2004).  

The veteran's representative noted in September 2003 that 
January 1997 X-rays revealed a mineralized density projecting 
over the anterior aspect of the distal femoral condyles, 
"possibly" related to enostosis.  However, neither the 
various X-rays nor VA examinations reflect findings of or a 
diagnosis of arthritis.  Thus, Diagnostic Code 5003 is not 
for application in this case.

In short, the Board has identified no more appropriate 
diagnostic code than the currently assigned Diagnostic Code 
5257.

Specific schedular criteria

Under Diagnostic Code 5257, the following levels of 
disability are included.

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2004).

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

While the veteran complained of mild intermittent right knee 
pain at the October 1994 VA examination, the diagnosis was no 
objective findings of right knee retro-patellar pain 
syndrome.  At the November 1997 VA examination, the veteran 
reported persistent discomfort behind the right kneecap.  
Physical examination showed that the right knee was normal to 
inspection.  There were taut ligamentous structures, 
cruciate, and collaterals.  There was no effusion, heat, or 
redness.  The veteran had a negative retropatellar grinding 
or Clark test or sign.  No weight-bearing joint range of 
movement crepitus was noted.  

At the April 2001 VA examination, the examination of the 
right knee was normal.  There was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  There was no pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner indicated that 
there was no change in the retro-patellar syndrome.  In 
short, physical examination of the veteran over a period of 
many years has failed to identify any right knee pathology.  

The Board is of course cognizant that the veteran's right 
knee disability is rated by analogy to Diagnostic Code 5257, 
and that all of her reported symptoms, not just any recurrent 
subluxation or lateral instability, should be considered.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating are examples 
rather than requirements; analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme].  However, the evidence, particularly 
the findings on the November 1997 and April 2001 VA 
examination, does not reflect any symptoms which rises even 
to the level of "slight" symptomatology.  
 
As previously noted, the veteran's complaints consist 
primarily of pain, swelling, and stiffness in the back of the 
right kneecap, which she initially reported as being 
intermittent and later stated that they were persistent.   
There have been identified no objective symptoms.

As has been discussed above, it is the Board's responsibility 
to weigh the evidence.  See Madden v. Gober, supra.  Here, in 
favor of the claim are the veteran's statements concerning 
the severity of her service-connected knee disability; 
however, these are in the context of a virtually negative 
medical record.  Although the Board has taken the veteran's 
contentions into consideration, the Board finds the objective 
medical evidence, which does not disclose any knee pathology, 
to be more credible and more probative.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  
See also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  

The Board finds no objective basis on which to award a higher 
rating due to pain on motion or other symptomatology.  With 
respect to swelling and stiffness, no such findings were 
specifically noted in the reports of various VA examinations.  
Additionally, as noted above, the report of the October 1994 
VA examination reflects a diagnosis of no objective findings 
of right knee retro-patellar pain syndrome and at the 
November 1997 VA examination, the veteran had a negative 
retro-patellar grinding or Clark test or sign.
 
Accordingly, the Board finds that the evidence does not 
warrant a compensable disability evaluation for the service-
connected right knee disability.

DeLuca considerations

As has been discussed immediately above, the veteran has 
complained of pain, swelling, and stiffness behind the right 
kneecap.  In particular, at her December 1994 hearing, she 
testified that her knee pain was sometimes so severe that she 
could not walk and that it hurt when she bent her knee.  See 
the hearing transcript at page 2.  

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, supra.  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Such is the case with Diagnostic Code 5257.

The veteran's representative argued in April 1996 that 
38 C.F.R. § 4.59 (painful motion) is applicable.  The Board 
notes, however, that 38 C.F.R. § 4.59 applies to painful 
motion due to arthritis.  However, as has been discussed 
above, there is no clinical evidence that arthritis is in 
fact present.  Therefore, 38 C.F.R. § 4.59 is not applicable.

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the July 1993 rating decision.

In this case, the Board finds that at no time since the 
effective date of service connection, August 5, 1992, has the 
veteran's right knee disability met or nearly approximated 
the criteria for a compensable disability rating.  As 
discussed above, VA examinations over the years have 
consistently been negative with respect to objectively 
demonstrated right knee pathology.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

Extraschedular consideration

In the May 2005 SSOC, the AMC considered the issue of an 
extraschedular rating.  The Board has been unable to identify 
an exceptional or unusual disability picture, and neither has 
the veteran nor her representative.  The record does not show 
that the veteran has required frequent hospitalizations for 
her right knee disability.  Indeed, it does not appear from 
the record that she has been hospitalized at all for her 
right knee disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
veteran testified at her hearing that she had not missed any 
work because of her right knee disability.  See the hearing 
transcript at page 2.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for her service-connected 
right knee disability.  The claim is therefore denied.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral pes planus

The veteran is seeking an increased disability rating for her 
service-connected bilateral pes planus, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2005).  She essentially contends 
that the symptomatology associated with her bilateral pes 
planus is more severe than is contemplated by the currently 
assigned noncompensable rating.  In particular, she complains 
of foot pain and swelling.

Analysis

Assignment of diagnostic code

The veteran's bilateral flatfoot has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 [flat feet].  
The Board can identify no more appropriate diagnostic code, 
and the veteran has pointed to none.

Specific schedular criteria

Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  A 10 percent rating requires moderate flatfoot 
with the weight-bearing line being over or medial to the 
great toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 disability rating 
requires marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of tendo Achillis on manipulation, and not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).

The VA examinations and treatment records in the file do not 
reflect pathology attributable to the service-connected 
bilateral pes planus which approximates moderate 
symptomatology consistent with the assignment of a 10 percent 
disability rating.  The report of the October 1994 VA 
examination does not reveal findings of weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achillis, and pain on manipulation and use of feet.  The 
November 1997 VA examiner indicated that the veteran's feet 
were fairly asymptomatic.    

VA X-rays taken in February 2001 showed "mild" pes planus 
bilaterally.  At the April 2001 VA examination, there was no 
evidence of flatfeet.  Examination of the feet did not reveal 
any signs of painful motion.  Posture and gait were normal.  
There were no limitations of function of standing and 
walking.

This evidence does not describe pes planus symptomatology 
that is consistent with or approximates that which would 
allow for the assignment of a 10 percent disability rating 
under 38 C.F.R. § 4.71a.  Specifically, the evidence of 
record shows a diagnosis of pes planus with intermittent use 
of arch supports and without any indication of symptomatology 
which is worse than mild.  

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO.  The Board finds that at no time since 
the effective date of service connection, August 5, 1992, has 
the veteran's bilateral pes planus met or nearly approximated 
the criteria for a compensable disability rating.  At no time 
was there evidence of moderate symptomatology.  Accordingly, 
the Board concludes that staged ratings are not for 
application in this case.

Extraschedular evaluation

In the May 2005 SSOC, the AMC considered the issue of an 
extraschedular rating.  The Board has been unable to identify 
an exceptional or unusual disability picture, and neither has 
the veteran nor her representative.  The record does not show 
that the veteran has required frequent hospitalizations for 
her bilateral pes planus.  Indeed, it does not appear from 
the record that she has been hospitalized at all for that 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  While 
there is evidence of problems with prolonged standing, there 
is nothing in the current evidence of record to indicate that 
bilateral pes planus causes unusual impairment.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for her service-connected 
bilateral pes planus.  The claim is therefore denied.


ORDER

A separate 10 percent disability rating for service-connected 
tension headaches is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

An increased disability rating for service-connected 
residuals of a neck injury, fractures of C2 and C7, is 
denied.

An increased (compensable) disability rating for service-
connected retro-patellar pain syndrome of right knee is 
denied.  

An increased (compensable) disability rating for bilateral 
pes planus is denied.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


